Name: Commission Regulation (EC) No 274/2001 of 9 February 2001 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2001
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  animal product
 Date Published: nan

 Avis juridique important|32001R0274Commission Regulation (EC) No 274/2001 of 9 February 2001 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2001 Official Journal L 041 , 10/02/2001 P. 0010 - 0012Commission Regulation (EC) No 274/2001of 9 February 2001laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Pursuant to Article 4 of Regulation (EEC) No 1600/92, the number of pure-bred breeding sheep and goats originating in the Communiy and qualifying for aid with a view to developing production potential in the Azores and Madeira should be determined for each annual period of application.(2) The aid referred to above for the supply of pure-bred breeding sheep and goats originating in the rest of the Community to the Azores and Madeira should be fixed. That aid must be fixed in the light, in particular, of the costs of supply from the Community market and the conditions resulting from the geographical situation of the Azores and Madeira.(3) Common detailed rules for the application of the arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EC) No 2757/98(4). Additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goatmeat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators' compliance with their obligations.(4) With a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue.(5) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the Azores and Madeira, provision should be made to derogate from Article 4(1) and (2) of this Regulation and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(6) With a view to bringing the administration of the aid more closely into line with the requirements of the Azores and Madeira, the aid and the quantities to which the latter may apply should be fixed annually per calendar year.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 1For the year 2001, the aid provided for in Article 4(1)(c) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding sheep and goats originating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto.Article 2Regulation (EEC) No 1696/92 shall apply to the supply of pure-bred sheep and goats pursuant to Article 4 of Regulation (EEC) No 1600/92, with the exception of Article 4(5) thereof.Article 3Portugal shall designate the competent authority for:(a) issuing the aid certificate provided for in Article 4(1) of Regulation (EEC) No 1696/92;(b) paying the aid to the operators concerned.Article 41. Applications for certificates shall be submitted to the competent authority in the first five working days of each month.Certificate applications shall be admissible only where:(a) they relate to not more than the maximum number of animals available as published by Portugal prior to the period for the submission of applications;(b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of EUR 40 per animal.2. The certificates shall be issued by the 10th working day of each month at the latest.3. By way of derogation from Article 4(1), in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.4. By way of derogation from Article 4(2), in January 2001 licences shall be issued during January 2001 no later than 10 working days after the entry into force of this Regulation.Article 5Aid certificates shall be valid for three months following the date of issue.Article 6The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied.Article 7This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January to 31 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 345, 19.12.1998, p. 36.ANNEXSUPPLY OF PURE-BRED BREEDING SHEEP AND GOATS TO THE AZORES AND MADEIRA FOR 2001PART 1: AMOUNT OF AID PER ANIMAL>TABLE>PART 2: NUMBER OF ANIMALS>TABLE>